COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                      §
  SAAB SITE CONTRACTORS, L.P. and                                No. 08-19-00083-CV
  SWSC GP, L.L.C,                                     §
                                                                   Appeal from the
                                Appellants,           §
                                                                 168th District Court
  v.                                                  §
                                                               of El Paso County, Texas
  TERRACON CONSULTANTS, INC.,                         §
                                                                (TC# 2017DCV2285)
                                Appellee.             §


                                 MEMORANDUM OPINION

       Appellants Saab Site Contractors, L.P. and SWSC GP, L.L.C. have filed an unopposed

motion for voluntary dismissal of this appeal in connection with a settlement. See TEX.R.APP.P.

42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of appeal are assessed

against the party incurring the same, as per the parties’ agreement. See TEX.R.APP.P. 42.1(d).


                                              JEFF ALLEY, Chief Justice

January 31, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  1